Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 29, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 29, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00914-CV
____________
 
IN RE LEONARD M. McCOLLUM d/b/a
GUZA DEVELOPMENT COMPANY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 30, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator seeks mandamus relief to compel the
trial judge to rule on a motion for summary judgment allegedly filed on October
25, 2004.
As the parties seeking relief, relator had the burden of
providing this court with a sufficient record to establish their right to
mandamus relief.   Walker v. Packer, 827 S.W.2d 833, 837
(Tex. 1992).  Relator has not presented a
sufficient record to support his claim for relief.   




Because relator has not established that he is entitled to
mandamus relief, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed September 29, 2005.
Panel consists of
Justices Hudson, Frost, and Seymore.